Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 1 of 15
Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 2 of 15
Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 3 of 15
Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 4 of 15
Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 5 of 15
Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 6 of 15
Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 7 of 15
Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 8 of 15
Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 9 of 15
Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 10 of
                                       15
Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 11 of
                                       15
Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 12 of
                                       15
Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 13 of
                                       15
Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 14 of
                                       15
Case 9:18-cv-80176-BB Document 550-12 Entered on FLSD Docket 06/01/2020 Page 15 of
                                       15
